Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On January 5, 2012, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2012) and
discretionary 2011 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company’s 2011 proxy statement.
 



 
Name and Title
Base Salary in 2012
Bonus Award for 20111
                       
Paul J. Borden
$283,662
$295,7252
   
President and Chief Executive Officer
                 
Curt R. Noland
$183,568
$180,373
   
Vice President
                 
Erin N. Ruhe
$148,518
$129,347
   
Vice President,
       
Treasurer and Controller
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
___________________________ 
1 Includes a holiday bonus paid to each of the named executive officers based on
a percentage of salary of $8,302 for Mr. Borden, $5,373 for Mr. Noland and
$4,347 for Ms. Ruhe.
 
2 Includes a gross-up bonus of $62,423 for Mr. Borden as reimbursement for taxes
payable on travel, commuting and lodging expenses.
